IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-10-00361-CR

                              IN RE ROBERT JENKINS


                                  Original Proceeding


                            MEMORANDUM OPINION


       Robert Jenkins asks this Court to issue a mandamus ordering the trial court to

either rule on his motion nunc pro tunc or explain why the trial court will not respond

to the motion. Jenkins’s entire petition is a single page. There are numerous procedural

problems with Jenkins’s petition. First, Jenkins did not follow the rule regarding the

form and content of a petition for writ of mandamus. See TEX. R. APP. P. 52.3. He very

briefly explained what he had filed in the trial court and the relief he requested.

Second, Jenkins did not certify that he reviewed the petition and concluded that every

factual statement in the petition is supported by competent evidence included in the

appendix or record. Id. at (j). Third, Jenkins failed to include an appendix or record of

the motion and letter he sent to the trial court and upon which he asserts he is entitled

to relief. Id. at (k); 52.7. Fourth, Jenkins failed to provide proof of service of his petition

on the parties to the proceeding. TEX. R. APP. P. 9.5; 52.2. This list of deficiencies is not
exclusive. However, we use Rule 2 to look past these and the other deficiencies. TEX. R.

APP. P. 2.

        Given the length of time Jenkins’s motion has been on file, 60 days, we cannot

say that, even if Jenkins properly brought the motion nunc pro tunc and letter

requesting a ruling to the trial court’s attention, the trial court has had a reasonable

amount of time to rule on the motion. See In re Chavez, 62 S.W.3d 225, 228 (Tex. App.—

Amarillo 2001, orig. proceeding). Jenkins’s petition is denied.



                                         TOM GRAY
                                         Chief Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Petition denied
Opinion delivered and filed October 20, 2010
Do not publish
[OT06]




In re Jenkins                                                                     Page 2